Citation Nr: 0729360	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for special monthly pension based upon 
the need for aid and attendance or by reason of being 
housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that he is housebound based upon 
nonservice-connected disabilities, including AIDS, hepatitis 
C, a non-reducible hernia, and multiple AIDS-related 
disabilities.  At the time the veteran applied for SMP on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound, he had an active HIV 
infection, hepatitis C infection, and a non-reducible 
umbilical hernia.  In October 2002 his treating VA physician 
determined that the veteran needed assistance with dressing 
and bathing, but that he was able to feed himself.  He did 
not need assistance transferring himself from a bed to a 
chair, nor did he need assistance with walking, although he 
was only able to walk one-half block before needing to rest.  
The veteran had partial use of his upper extremities but full 
use of his lower extremities.  He was able to travel to a VA 
medical facility for care.  Finally, the veteran was able to 
be left alone for a period of less than two hours due to his 
need for assistance in managing medications and with the 
activities of daily living.  The physician noted that the 
veteran's prognosis was guarded and that his symptoms would 
likely worsen.

Records dated in September 2003 show that the veteran's wife 
provided him "round-the-clock" care.  Records dated after 
October 2002 also show that the veteran's hepatitis C 
infection was not able to be properly treated due to his HIV 
infection.

Following the RO denial of his claim, the veteran submitted 
to the Board a May 2005 letter from Metro Charities, in which 
the veteran's case manager stated that the veteran was 
currently homebound.  The case manager noted that the 
veteran's previous diagnosis of HIV had progressed to AIDS, 
and that his wife provided him with constant assistance, 
including picking up medications, shopping for food, cooking, 
cleaning, and medication monitoring.  Significantly, this 
evidence has not yet been reviewed by the RO, and the veteran 
did not submit a waiver with regard to RO consideration of 
this evidence in the first instance.  

To ensure that the veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, for its initial consideration of the evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, based upon the May 2005 letter, it appears to 
the Board that the veteran's condition may have worsened.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The veteran 
in this case has not yet been afforded a VA examination in 
connection with his claim for SMP.  Additionally, the most 
recent VA treatment records of record are dated in November 
2004.  Because there may have been a significant change in 
the veteran's condition, an examination is in order.

Finally, it appears that additional treatment records remain 
outstanding.  Given that the most recent VA clinical records 
of record are dated in November 2004, it appears that there 
may be records that have not yet been associated with claims 
file. Because VA is on notice that there are VA records that 
may be applicable to the veteran's claim for SMP and because 
these records may be of use in deciding the claim, these 
records are relevant and an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2) (2006); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  


Additional development is required prior to final disposition 
of the claim.  Accordingly, the case is REMANDED for the 
following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Tampa, Florida from November 
2004 to the present.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether the veteran is 
blind or so nearly blind as to have 
corrected visual acuity of 5/200 or 
less in both eyes or concentric 
contraction of the visual field to five 
degrees or less, whether he a patient 
in a nursing home because of mental or 
physical incapacity, whether any of his 
conditions render him permanently 
bedridden or so helpless as to be in 
need of regular aid and attendance, or 
whether he is substantially confined to 
his house or its immediate premises.   
Any further indicated studies must also 
be conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed, and the 
rationale for all opinions must be 
provided.

3.  Then, readjudicate the veteran's 
claim for special monthly pension on 
the basis of the need for regular aid 
and attendance of another person or by 
reason of being housebound.  If any 
decision remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



